              Case 1:20-cv-08668-VM Document 60 Filed 12/02/20 Page 1 of 1


                             GERSTMAN ScuwARTZLLP
                                        ATTORNEYS                   AT         LAW




                                                 December 2, 2020

BY EMAIL
The Honorable Victor Marrero (chambersnysdmarrero@nysd.uscourts.gov)
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1 312

         Re: National Coalition on Black Civil Participation el al. v. Wohl et al. , United States
            District Co urt, Southern District of New York, Case No. 1:20-cv-08668
            Time-Sensitive Request for Consented to Extension

Dear Judge Marrero:

        On behalf of Defendants Jacob Wohl , Jack Burkman, J.M. , Burkman & Associates, LLC,
and Project 1599 (collectively , "Defendants") in the above-referenced action, we write to follow
up on our November 25, 2020 pre-motion conference request for an extension of our time to file
a motion to dismiss. Our current deadline to file is tomorrow, December 3, 2020. We
respectfully bring to Your Honor's immediate attention that the parties have consented to a
seven-day extens ion . We also note that we have yet to have a pre-motion conference.

         Effective ly , the grant of an exte nsion would afford an additional seven days to each of the
parties to file their respective papers as follows : 1) Defendants be afforded until and including
December 10, 2020 to file a motion to dismiss ; 2) Plaintiffs be afforded until January 14, 2021 to
file their opposition to a motion to di smiss; and 3) Defendants be afforded until January 28,
202 1.

       Thank you for considering this request. Should Your Honor decline this request we will
endeavor to file before midni ght tomorrow.



Respectfully Submitted,
/s/

David M. Schwartz
Randy E. Kleinman

Enclosures

cc:       All counsel of record (via ECF)




                                    GERSTMANSCHWARTZ.COM

      1399 Franklin Ave nue, Suite 200, Garden City, N .Y. 11 530   OFF ICE:   5 16.880.8 170   FAX:   5 16.880 .8 17 1
